Citation Nr: 0006196	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-04 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1941 to May 1942.  
He died in April 1997.  The appellant is the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the claim of service connection for the cause of 
the veteran's death.  The appellant submitted a notice of 
disagreement in January 1998.  A statement of the case was 
issued in February 1998, and the appellant submitted her 
substantive appeal that March.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1997.  The original 
death certificate lists the immediate cause of death as congestive 
heart failure, with an approximate interval of "years" 
between onset and death; with emphysema and diabetes as other 
significant conditions contributing to death but not 
resulting in the underlying cause.  An autopsy was not 
performed, and the manner of death was natural.  A corrected 
death certificate, issued in November 1997, lists congestive 
heart failure as the immediate cause of death, due to or as a 
consequence of ischemic cardiomyopathy, due to or as a 
consequence of coronary artery disease, due to or as a 
consequence of chronic obstructive pulmonary disease, atrial 
fibrillation, diabetes multi-infarct dementia, and diabetic 
ulcers. 

2.  During the veteran's lifetime, service-connection was in 
effect for anxiety reaction manifested in part by 
tachycardia, and rated as 30 percent disabling.  

3.  The appellant has not submitted any objective evidence, 
nor is there any such evidence of record, supporting her 
allegation that the veteran's death was related to service or 
that any service-connected disabilities played any role in 
the veteran's death.





CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that the veteran's 
cardiovascular system was normal at the time of his entrance 
examination in March 1941.  Another physical examination 
report of April 1941 reflects a report of soft systolic 
murmur at apex, functional.  The records show that in May 
1942, the veteran made cardiovascular related complaints, and 
was given a provisional diagnosis of tachycardia. 

In an August 1942 letter, Dr. M. S. Kreplick reported a 
diagnosis of tachycardia.  Further rest and medication were 
recommended.  Sinoauricular tachycardia was also noted in a 
January 1943 VA examination electrocardiogram report.  The 
report also indicated that there was marked depression of T1 
with shallow inversion suggesting possible myocardial damage, 
although it may be due to other causes such as 
hypothyroidism, hyperthyroidism, nephritis, any severe 
toxemia, anemia, certain drugs such as quindrone and 
digitalis, inhalation of tobacco smoke, change of position 
and other less common causes.  

In a May 1943 RO decision, service connection was granted for 
hysterical type psychoneurosis, rated as 10 percent 
disabling.  The rating was reduced to noncompensable in May 
1946.  

In an October 1974 electrocardiographic report, it was noted 
that the EKG was abnormal.  It showed antero-lateral s-t, t 
abnormalities.  There had been further changes in an adverse 
direction since the previous tracing completed that April.

In a February 1975 letter, Dr. William Berenson reported that 
the veteran was admitted to the hospital in April 1974 with a 
diagnosis of pneumonitis, diabetes mellitus, and that he was 
running a tachycardia of 100 to 110.  There was evidence of 
an old myocardial infarction that Dr. Berenson figured was 
probably of antero septal disease, but there was no evidence 
of an acute process.  

On VA examination of March 1975, the electrocardiograph 
revealed no specific T abnormalities and somewhat low voltage 
QRS.  The examiner noted a diagnosis of mild hypertension 
with minor ECG changes.  

In a May 1975 decision, the RO denied the claim of service 
connection for organic heart disease, and granted a 30 
percent rating for the veteran's psychiatric disability.  The 
psychiatric disability was characterized as anxiety reaction 
manifested in part by tachycardia.  

Records from Dr. Steven H. Lefkowitz show that the veteran 
was hospitalized in November 1992.  The discharge diagnoses 
were atrial fibrillation with no success at chemical or 
electrical cardioversion, insulin dependent diabetes 
mellitus, hypertension, and chronic obstructive pulmonary 
disease.  

In October 1994, the veteran was hospitalized due to 
congestive heart failure.  The discharge diagnoses included 
congestive heart failure, coronary artery disease, ischemic 
cardiomyopathy, atrial fibrillation, insulin dependent 
diabetes mellitus, chronic obstructive pulmonary disease, 
status post subdural hematoma, and hypokalemia.  

The veteran was admitted to Atlanticare Medical Center on 
April 20, 1997, and he died on April [redacted], 1997.  The 
discharge diagnoses included chronic obstructive pulmonary 
disease with acute exacerbation, congestive heart failure, 
ischemic cardiomyopathy, atrial fibrillation, gangrene, ulcers 
of the lower extremities, respiratory failure, dementia secondary 
to probably multi-infarct dementia, cerebral arteriosclerosis, 
and status post subdural hematoma.  Dr. James M. Gottschall 
reported that it was most likely that the veteran died from a 
ventricular arrhythmia, ventricular tachycardia fibrillation.  
This was on the basis of the underlying cardiomyopathy with 
worsening of chronic obstructive pulmonary disease, which 
were quite advanced in nature.  The underlying cardiomyopathy 
seemed clearly ischemic in nature.  It was felt that the 
ulcers were related to his diabetes.  Dr. Gottschall 
attributed the slow decline in the veteran's health to a 
combination of congestive heart failure, cardiomyopathy and 
progressive chronic obstructive pulmonary disease and multi-
infarct dementia over the past year to a year and a half.  He 
felt that the veteran's end was most likely due to a 
ventricular arrhythmia.  

The veteran died on April [redacted], 1997.  The original death 
certificate lists the immediate cause of death as congestive 
heart failure, with an approximate interval of "years" 
between onset and death.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were emphysema and diabetes.  An autopsy was not 
performed.  The corrected death certificate lists congestive 
heart failure as the immediate cause of death, due to or as a 
consequence of ischemic cardiomyopathy, due to or as a 
consequence of coronary artery disease, due to or as a 
consequence of chronic obstructive pulmonary disease, atrial 
fibrillation, diabetes multi-infarct dementia, and diabetic 
ulcers.  For each illness listed, it was noted that it was 
years between the onset and death.  

In an October 1997 letter, Dr. Steven H. Lefkowitz reported 
that he was the veteran's cardiologist of record and had been 
treating him for hypertensive atherosclerotic heart disease, 
chronic atrial fibrillation and congestive heart failure.  
The veteran's other medical problems included chronic 
obstructive pulmonary disease, peripheral vascular disease, 
and insulin dependent diabetes mellitus.  He suffered from a 
spontaneous subdural hematoma while on Coumadin therapy such 
that thereafter, he could not be fully anticoagulated with 
Heparin or Coumadin.  This put him at risk of a stroke.  At 
the time of death, it was unclear what the veteran died of, 
and Dr. Lefkowitz suspected that the atrial fibrillation, 
that was part and parcel of his underlying heart disease, 
could have contributed to his demise. 

II.  Legal Analysis

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the appellant 
has presented a well-grounded claim, that is, a claim which 
is plausible.  If the appellant has not presented a well-
grounded claim, the appeal must fail, and there is no duty to 
assist her further in the development of the claim as any 
such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

Under applicable criteria, to establish service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).  Service connection may be granted for 
disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Furthermore, disability which is proximately 
due to or the result of a service connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (1999).  These 
regulations notwithstanding, for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

During the veteran's lifetime, service-connection was in 
effect for anxiety reaction manifested in part by 
tachycardia.  According to the May 1975 rating action, this 
was evaluated as 30 percent disabling.  Although tachycardia 
was considered a component of the veteran's sole service-
connected disability, the medical evidence of record does not 
show that it was the cause of his death.  

Neither the original nor the corrected death certificate 
lists tachycardia as a cause of the veteran's death.  Also, 
the medical evidence of record shows that during his 
lifetime, the veteran was diagnosed with a number of 
conditions which involve the cardiovascular system.  However, 
the medical evidence of record which demonstrates the 
veteran's ongoing problems with his cardiovascular system 
does not include any opinions or statements that his anxiety 
or tachycardia was somehow related to the illnesses treated, 
particularly those noted as the cause or contributory cause 
of his death.  In the April 1997 hospital report, Dr. 
Gottschall did report that it was most likely that the 
veteran died from a ventricular arrhythmia, ventricular 
tachycardia fibrillation.  However, he based it on the 
underlying cardiomyopathy with worsening chronic obstructive 
pulmonary disease that was quite advanced in nature.  
Furthermore, in the October 1997 letter from the veteran's 
cardiologist of record, Dr. Lefkowitz reported that it was 
unclear what the veteran died of, and only suspected that the 
atrial fibrillation was part and parcel of his underlying 
heart disease could have contributed to the veteran's demise.  
Also, there was no mention of the tachycardia.  Therefore, as 
it currently stands, there is no evidence of record 
indicating that the cause of death is service-connected or 
related to a service-connected condition, particularly 
anxiety reaction manifested in part by tachycardia. 

Under the provisions of 38 C.F.R. §§ 3.307, 3.309, certain 
chronic diseases, including those involving the 
cardiovascular system, will be presumed to have been incurred 
during service, if manifested to a compensable degree within 
the year after service.  Clearly, the conditions treated and 
listed on the death certificate demonstrate that the veteran 
suffered from various condition which affected his 
cardiovascular system.  However, there are no findings of 
record which indicate that any of those conditions were 
related to the veteran's service or became manifest to a 
compensable degree within the year after his separation from 
service.  

A period of "years" was considered to have been the length 
of time between the onset of the conditions and the veteran's 
death, as noted on both death certificates.  On one hand, it 
could mean that the onset of those listed causes of death 
date back to service or the year after the veteran's 
separation from service.  The service medical records do 
include the April 1941 report of a systolic murmur, and as 
noted, the veteran was diagnosed with tachycardia in 1942.  
However, there are no medical records regarding any other 
cardiovascular condition until the report of an abnormal EKG 
in October 1974 and a diagnosis of mild hypertension in 1975, 
many years after the veteran's separation from service.  The 
veteran's chronic obstructive pulmonary disease, congestive 
heart failure, ischemic cardiomyopathy, atrial fibrillation, 
and coronary artery disease first appear in treatment records 
dated in the 1990s, also many years after his separation from 
service.  Furthermore, the reports contain no medical 
opinions stating that any condition was related to the 
veteran's service.  Since the reports were dated many years 
after the veteran's service and contain no opinions regarding 
a relationship to service, it could also be concluded that 
the "years" referred to on the death certificate may have 
been for a period other than service or the year thereafter.  
Therefore, service connection has not been established with 
regard to the listed causes of death.  

It is clear that the appellant's statements reflect her 
belief that the cause of the veteran's death, particularly 
his cardiovascular conditions, was related to service.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  While, the Board 
does not doubt the sincerity of the appellant's belief that 
the veteran's cause of death should be service-connected, the 
bare assertions do not constitute competent medical evidence 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Under the circumstances of this case, the appellant has not 
met the initial burden under 38 U.S.C.A. § 5107(a) (West 
1991) of presenting a well-grounded claim, as the lay 
evidence submitted does not cross the threshold of mere 
allegation.  In this case, the record is devoid of medical 
evidence demonstrating that the tachycardia considered as 
part of his service-connected anxiety disorder caused or 
contributed to his death, or that the veteran had any other 
service-connected disability which caused, or contributed 
significantly and materially to his death.  Thus, the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate it, and it therefore, must be denied. 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the statement of the case, and subsequently issued 
supplemental statement of the case.  Furthermore, by this 
decision, the Board is informing the appellant of evidence 
which is lacking and necessary to make this claim as set 
forth above well-grounded.  There is no prejudice to the 
appellant in denying the claim as not well-grounded even 
though the RO decision was on the merits, because the 
"quality of evidence [s]he would need to well ground h[er] 
claim or to reopen it would seem to be...nearly the same..."  
Edenfield v. Brown, 8 Vet. App. 384 (1995)(en banc).  Compare 
Bernard v. Brown, 4 Vet. App. 384 (1993).  To obtain further 
consideration of the matters on appeal before the Board, the 
appellant may file a claim supported by medical evidence 
connecting the veteran's service to his cause of death.


ORDER

The claim of service connection for the cause of the 
veteran's death is denied as not well grounded.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

